Citation Nr: 1043409	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for obstructive sleep apnea 
.

4.  Entitlement to service connection for a right heel spur.

5.  Entitlement to service connection for a left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from 
June 1978 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which reopened and denied the Veteran's claim of service 
connection for hypertension on the merits.  The RO also denied 
the Veteran's claims of service connection for gout, obstructive 
sleep apnea, and for right and left heel spurs.  A Travel Board 
hearing was held at the RO in June 2010 before the undersigned 
Acting Veterans Law Judge and a copy of the hearing transcript 
has been added to the record.

The issues of entitlement to service connection for right and 
left heel spurs, gout, and sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  By way of a March 2005 rating decision, the RO denied a claim 
of service connection for hypertension; this decision was not 
appealed and has become final.  The underlying denial on the 
merits was based on a finding that there was no diagnosis of 
hypertension.

2.  Evidence received since March 2005 addresses an unestablished 
fact, is not cumulative or redundant of evidence already of 
record, and raises a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence shows that the Veteran's 
current hypertension is not related to active service and was not 
present to a compensable degree within the first post-service 
year.


CONCLUSIONS OF LAW

1.  The criteria for reopening of a claim of entitlement to 
service connection for hypertension have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection of hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Legally sufficient notice was provided to the Veteran in April 
and August 2008 correspondence, prior to the adjudication of the 
issues.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
informed the Veteran of the elements of a claim for service 
connection, described the evidence and information needed to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in supplying such. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, the April 2008 letter informed the Veteran of the need 
for new and material evidence to reopen his previously denied 
claim of service connection for hypertension and identified the 
unestablished fact which must be shown to warrant reopening.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice of VA policies and procedures with regard to assignment of 
effective dates and disability evaluations also was provided in 
the April and August 2008 VCAA notice letters.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiency with respect 
to this notice, either in content or timing, is harmless, 
however, as service connection is not being granted, and hence no 
evaluation or effective date shall be assigned.

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained service treatment and personnel records and VA 
outpatient treatment records.  Where the evidence of record was 
not sufficient for adjudication of the issues, VA examinations 
have been provided.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  New and Material Evidence

As was noted above, the RO reopened the previously denied claim 
of service connection for hypertension and denied the claim on 
the merits.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for 
hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The last final denial of record is a March 2005 rating decision 
which denied the Veteran's service connection claim for 
hypertension on the merits.  The RO concluded that there was no 
diagnosis of hypertension in either the Veteran's service 
treatment records or at his VA pre-discharge physical examination 
which could be related to active service.  Thus, the claim was 
denied.

Since March 2005, the Veteran has submitted, and VA has obtained 
additional VA outpatient treatment records and examination 
reports.  These records shows that the Veteran was diagnosed as 
having hypertension following VA outpatient treatment in January 
and in May 2008.  This evidence has not been considered 
previously by agency decision makers.  It is not cumulative and 
redundant of the evidence already of record and therefore raises 
a reasonable possibility of substantiating the claim.  Because 
the evidence obtained since March 2005 is both new and material, 
the claim of service connection for hypertension is properly 
reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.

III.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Service connection for cardiovascular-renal disease, including 
hypertension, may be presumed if it became manifest to a degree 
of 10 percent disabling during the Veteran's first year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

IV.  Analysis

The Veteran's service treatment records show, at a pre-enlistment 
physical examination in November 1974, he denied any relevant 
medical history.  Clinical evaluation showed his blood pressure 
was 110/70.  

On periodic physical examination in September 1981, the Veteran's 
blood pressure was 100/70.  His blood pressure was 145/80 on 
periodic physical examination in December 1987.  Clinical 
evaluation was negative.  He denied any relevant medical history.

On Operation Joint Endeavor re-deployment medical screening in 
August 1996, it was noted that the Veteran had been in-theater 
for this operation between February and August 1996.  He 
described his current health as excellent.  He denied having any 
illness or injury during Operation Joint Endeavor which caused 
him to miss duty for longer than 3 days.  

On periodic physical examination in September 2004, prior to his 
separation from service, the Veteran reported that he should be 
taking high blood pressure medication.  He reported a history of 
high or low pressure and stated that he had experienced high 
blood pressure during service but had not sought treatment for 
this problem.  Clinical evaluation showed blood pressure of 
122/74.

On VA examination in November 2004, prior to his separation from 
active service, the Veteran's complaints included hypertension.  
The VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported being observed 
as having elevated blood pressure on multiple occasions during 
service.  He had never been diagnosed as having hypertension.  
Physical examination showed blood pressure of 122/74, 124/76, and 
120/72.  The diagnoses included rule-out hypertension with 5-day 
blood pressure check.  The VA examiner noted that the Veteran had 
not returned his 5-day blood pressure check after this 
examination.

In January 2008, the Veteran reported that his blood pressure at 
home had been running 140/85 and the evening before was 133/77.  
Readings at this outpatient visit were 160/102, 163/99 five 
minutes later.  The Veteran stated that his blood pressure 
readings were always higher in the clinic.  He also stated that 
he had not had any problems with gout.  Objective examination 
showed blood pressure 163/99.  The assessment was hypertension 
with a note that it was not controlled in the office but his home 
readings were in the goal range of 140/90.

On VA outpatient treatment in May 2008, the Veteran reported that 
his highest home blood pressure reading on top was 1140 but it 
usually was around 137/90.  Objective examination showed blood 
pressure 140/82.  The assessment was hypertension.

On VA outpatient treatment in March 2010, no new complaints were 
noted.  The Veteran's blood pressure was 148/83.

At the June 2010 hearing, the Veteran reported that he had 
instructed the medics to write down lower than actual blood 
pressure readings in order to preserve his command position.  He 
also stated that while deployed in 2003, a Reserve doctor had 
cautioned him about the dangers of high blood pressure.  He 
controlled his problem with diet and exercise, but since 
separation has had the blood pressures rise.

The competent evidence of record does not establish that the 
Veteran's current hypertension is related to active service.  The 
Veteran was not diagnosed with hypertension during service; a 
notation of "rule-out" hypertension in November 2004 does not 
equate with a meeting of the diagnostic criteria for 
hypertension.  It merely raised the possibility of the disorder; 
it clearly is not a confirmed diagnosis, as stated by the doctor 
when requiring further testing.  The Veteran's reports that he 
was told he had hypertension are not corroborated by service 
treatment records, and are in fact contradicted by repeated blood 
pressure readings.  He reports that he "doctored" the records 
by ordering medics to report low pressures, but this allegation 
is unsupported.  All readings are consistent internally, and the 
treatment records are presumed to be accurate.  Although the 
Veteran's blood pressure was elevated on several occasions during 
active service, he was not actually shown to merit a diagnosis of 
hypertension until January 2008, almost 3 years after his 
separation from active service in March 2005.  Thus, service 
connection for hypertension is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  

None of the Veteran's VA treating physicians have related his 
current hypertension to active service.  The Veteran also has not 
identified or submitted any competent evidence which attributes 
his hypertension to active service.  As was noted, his reports of 
in-service diagnosis, while competent, are contradicted by the 
objective medical evidence and are found not credible.  The 
preponderance of the evidence is against finding currently 
diagnosed hypertension is related to active service.




ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for hypertension is reopened; 
to this extent only, the appeal is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  This duty includes 
assisting the Veteran in the procurement of pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Veteran has contended that he incurred right and left heel 
spurs during active service.  He testified at his June 2010 
Travel Board hearing that he injured both of his heels in an in-
service tank accident.  He also testified that he subsequent re-
injured his right foot during service.  He testified further that 
he elected to have bilateral heel surgery in 2000 during active 
service in order to correct his bilateral heel spurs.  The 
Veteran submitted a VA Form 21-4142 for private treatment records 
and requested that the record be kept open for 60 days in order 
for him to attempt to obtain the records identified in this 4142.  
He also agreed to waive RO jurisdiction over these records and 
provided a signed wavier to that effect at the Travel Board 
hearing.  Unfortunately, although the record was kept open for 
60 days after the hearing, no records were submitted.  Because VA 
is on notice of the existence of the private treatment records 
identified in the Veteran's June 2010 VA Form 21-4142, remand is 
required to attempt to obtain these records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran has competently and credibly reported continuous 
symptoms of foot and joint pain since service.  He has also 
described excessive snoring since his return from deployment in 
2003.  He is currently diagnosed with conditions, to include gout 
and sleep apnea, which may be manifested by these complaints.  A 
reasonable possibility exists that they were first manifested on 
active duty service.  Examinations are therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, consistent with 
38 C.F.R. § 3.159(c), to obtain private 
treatment records from the Elms Creek Family 
Urgent Care Clinic, as identified on the VA 
form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, submitted at the June 2010 
hearing.  A new, updated release may be 
required.  All efforts to obtain these 
records must be documented in the file.

2.  Obtain updated VA treatment records from 
the VA medical center at Temple, as well as 
all associated clinics and any other VA 
facility identified by the Veteran or in the 
record.  

3.  After obtaining complete private and 
updated VA treatment records, schedule the 
Veteran for a VA respiratory examination.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should opine as to whether it is at 
least as likely as not that currently 
diagnosed sleep apnea is related to active 
duty service.  Reports of excessive snoring 
should be specifically addressed.  A full and 
complete rationale for all opinions expressed 
is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  After obtaining complete private and 
updated VA treatment records, schedule the 
Veteran for a VA joints examination, or other 
appropriate examination for the assessment of 
gout.  The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should opine as to whether any 
currently diagnosed gout condition is at 
least as likely as not related to active 
military service.  In service joint 
complaints and dietary adjustments should be 
specifically discussed. A full and complete 
rationale for all opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  The RO should review the claims file to 
ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated, to include 
an orthopedic examination, if required.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


